Citation Nr: 0913199	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-13 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.  
	
2.  There is no credible supporting evidence of an in-service 
stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A.  § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM-
IV).  Id., see also 38 C.F.R. § 4.125(a) (2008).

This case turns on the second required element listed above, 
the occurrence of an in-service stressor.  The evidence 
required to establish the occurrence of an in- service 
stressor depends upon whether the veteran engaged in combat 
with the enemy.  38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere 
service in a combat zone does not establish that a veteran 
engaged in combat with the enemy.  Id.  Whether the veteran 
engaged in combat with the enemy is determined through the 
receipt of certain recognized military citations or other 
supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

In contrast, where "VA determines that the veteran did not 
engage in combat with the enemy...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  In such cases, the record must 
contain corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  
However, the occurrence of an inservice stressor cannot be 
corroborated solely on the basis of an after-the-fact medical 
nexus opinion.  Id at 396.  

In letters received in April 2005 and April 2006, the Veteran 
alleged several inservice stressors.  These are as follows:  

(1) A living quarters two blocks from the Veteran's living 
quarters was sabotaged and the Veteran then feared that the 
same may happen at his living quarters; 

(2) He once saw a jeep pass by the mess hall carrying a dead 
soldier;

(3)  Shortly after arriving in Vietnam, several Vietnamese 
children tried to rob him, some trying to immobilize his 
hands while others tried to steal his personal effects.  A 
nearby enlisted man scattered the children;

(4)  His superior officer told him not to wear his Army 
Intelligence insignia because that may make him a prime 
target;

(5)  He once heard what he thought was machine gun fire in 
the middle of the night, which startled him.  He then heard 
shouts indicating a New Year celebration;

(6)  He once got a ride from a local driver who was then 
pulled over by a military police unit.  The military police 
told the Veteran that the driver likely planned to rob him; 
and

(7)  Upon return to the United States he once became fearful 
that he would be robbed.  This occurred after crossing the 
Mexican border, when he saw a group of men standing around 
watching him and his companions.  

None of these alleged stressors is related to combat.  As 
such, there must be corroboration of the alleged stressors.  
There is no such corroboration in this case.  Nearly all of 
the alleged stressors are of the kind that could not be 
verified by the service organization or the VA, such as 
whether several children attempted to rob him.  Most of the 
alleged stressors are events that (based on the Veteran's own 
statements) did not actually occur (such as being robbed by 
Mexican nationals - which he indicates did not occur) or the 
Veteran did not observe (the sabotage of the living quarters 
down the road - which he did not see).  These cannot 
reasonably be viewed as stressors within the meaning of 
regulation and case law.  The Veteran has given the Board 
nothing it could use to verify a stressor from service. 

Regardless, the Veteran has not provided sufficiently 
detailed information to corroborate any of the stressors that 
could possibly be confirmed or, simply stated, they are 
stressors that can not be confirmed.

Absent evidence to verify his alleged stressors, service 
connection cannot be granted for PTSD.  

The Veteran's alleged stressors have not been verified.  
Hence, his appeal must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

Duties to notify and assist

In adjudicating the Veteran's appeal, the Board is required 
to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  Such 
notice should be provided prior to the initial adjudication 
of the claim by the RO.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The notification obligation in this case 
was accomplished by way of letters sent to the Veteran in 
April 2005 and March 2006.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The April 2005 letter was sent prior to the initial 
adjudication by the RO.  That letter informed the Veteran of 
the evidence needed to substantiate his claim for service 
connection for PTSD and of his and VA's respective duties in 
obtaining such evidence.  This letter did not inform the 
Veteran as to how VA assigns disability ratings and effective 
dates in the event that a claim for service connection is 
granted.  

After the initial adjudication of the Veteran's claim, the RO 
sent the Veteran the March 2006 letter which provided notice 
as to how VA assigns disability ratings and effective dates.  
In an October 2006 supplemental statement of the case, the RO 
readjudicated his claim, thereby curing this timing defect.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Regardless, the RO denied his claim and the Board here denies 
his appeal.  Since no disability rating or effective date 
will be assigned, any error in VCAA notice as to these 
downstream elements is harmless error.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent records and 
providing a medical examination or obtaining a medical 
opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with service or with another service-connected disability; 
and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
and personnel records as well as VA treatment records.  
Either obtained by VA or provided by the Veteran are private 
treatment records from "S.W.", D.O. and "T.B.", D.O.  

A VA examination was not afforded the Veteran.  The Veteran's 
alleged stressors have not been verified.  Hence, there is no 
evidence establishing the requisite event during service.  
Furthermore, the statements of a treating mental health 
professional cannot provide the necessary verification of an 
inservice stressor in this case.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  Hence, VA has no duty to afford the 
Veteran a VA examination or obtain a medical opinion.  

Significantly, neither the Veteran nor his representative has 
sufficiently identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


